Citation Nr: 1821362	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to November 23, 2009, for the grant of service connection for lumbar strain with degenerative changes L5-S1 with spondylitic spondylolisthesis.

2.  Entitlement to an initial rating in excess of 20 percent prior to June 23, 2010, and 40 percent from that date for lumbar strain with degenerative changes L5-S1 with spondylitic spondylolisthesis.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to September 1968.

The lumbar spine disability issue seeking an increased rating is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The earlier effective date issue is before the Board on appeal from a May 2010 rating decision which assigned an effective date of November 23, 2009, for the service-connected lumbar spine disability.  The TDIU issue is before the Board on appeal from an August 2014 rating decision of the RO in Oakland, California.  Jurisdiction over the Veteran's claims-file currently resides with the Oakland RO.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Board notes that the Veteran initiated a separate appeal on an issue of entitlement to an increased rating for bilateral hearing loss, and a statement of the case was issued on that matter in July 2016.  However, that appeal was not timely perfected for appellate review and is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The back disability increased rating issue and the TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the claim filed on November 23, 2009, no communication received by VA may be interpreted as a formal or informal claim of entitlement to service connection for the Veteran's lumbar strain with degenerative changes L5-S1 with spondylitic spondylolisthesis.


CONCLUSION OF LAW

The criteria for an effective date prior to November 23, 2009, for the grant of service connection for lumbar strain with degenerative changes L5-S1 with spondylitic spondylolisthesis have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

On November 23, 2009, the Veteran filed a claim seeking to establish entitlement to service connection for a "lower back condition."  A May 2010 RO rating decision awarded service connection for the Veteran's lumbar strain with degenerative changes L5-S1 with spondylitic spondylolisthesis and assigned an effective date of November 23, 2009.  The May 2010 RO rating decision noted that the effective date assignment was based on "the date we received the original claim."  In the current appeal, the Veteran seeks an assignment of an earlier effective date for the award.

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  Review of the evidence in this case indicates that the Veteran filed the claim that resulted in the grant of service connection for the back disability on November 23, 2009; this fact is not in dispute.  For the purposes of this analysis, the Board accepts the Veteran's assertion that the pertinent back disability existed prior to November 23, 2009.  However, as the date of receipt of the claim at issue is November 23, 2009, the Veteran is not entitled to an effective date earlier than November 23, 2009, under the provisions of 38 C.F.R. § 3.400.  Accordingly, this provision does not provide a basis for an earlier effective date than the currently assigned date of November 23, 2009.

The Veteran does not contend that he ever filed a claim for service connection for a back disability prior to November 23, 2009.  The Veteran explained his contentions in this matter during his January 2018 Board hearing, stating: "we were never told when we got out of the military, that we had the rights to do anything.  All I hear about is that I didn't file a claim back [then].  Well, we didn't know we were supposed to file a claim....  I feel that I didn't drop the ball, but they did....  I had no idea I could file a claim."  The Veteran's June 2010 and February 2012 written statements on this matter presented similar contentions, and the latter specified: "I believe the effective date for being granted the service connected disability should be the date of my separation from the U.S. Air Force," arguing that "it was known I struggled with this condition yet no one in the Air Force upon my separation ever informed me of my right to ... [i]nitiate [a] VA Compensation claim."

On the basis of the foregoing, an effective of November 23, 2009 has been properly assigned under 38 C.F.R. § 3.400 for the award of service connection for the back disability, as this is the date of the only claim he has filed for the benefit, and the claim was not within one year of his separation from active service.  See 38 C.F.R. § 3.400.

The fact that the Veteran's back disability existed prior to November 23, 2009, and is etiologically linked to his military service is not in dispute in this case.  Even accepting these facts, the effective date for assignment is determined by application of the laws and regulations as discussed above.  The Board understands the Veteran's frustration that he was not made aware of the opportunity to file a claim for VA benefits at an earlier time, and the Board understand the Veteran's belief that an earlier effective date should be warranted to reflect the earlier onset of his back disability.  However, November 23, 2009, is the earliest effective date permitted in this case under the applicable laws and regulations governing the assignment of effective dates.  The Veteran has not identified any legal authority for assigning an earlier effective date in this case.  To the extent that the Veteran's request for an earlier effective date essentially relies upon an appeal for an award on an equitable basis (i.e., a sense of fairness and just due), the Board must emphasize that it may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

There is no legally valid basis presented in this case for the assignment of any effective date prior to November 23, 2009, in this case.  The Board finds that the earliest possible effective date for the award of service connection for lumbar strain with degenerative changes L5-S1 with spondylitic spondylolisthesis is November 23, 2009, and that the claim for an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than November 23, 2009, for the grant of service connection for lumbar strain with degenerative changes L5-S1 with spondylitic spondylolisthesis is denied.


REMAND

The Veteran underwent a VA back examination for rating purposes in July 2014.  The report of that VA examination indicates that no radiculopathy nor any other manner of neurological impairment was noted in connection with the service-connected back disability.  The Veteran's subsequent testimony and additional medical evidence indicates worsening neurological impairment associated with the back disability, including a June 2016 private medical report describing: "low back pain ... progressively getting worse and is radiating to bilateral legs down to the foot with feet numbness in L 5 distribution...."

In light of the above, the Board finds that a remand is warranted to provide the Veteran with a new up-to-date VA back examination for rating purposes.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected back disability, including with regard to associated radiculopathy and neurological impairments.

The appeal seeking TDIU is inextricably intertwined with the back disability rating issue being remanded at this time, as development of the evidence and the outcome of the pending back disability claim may impact the outcome of the TDIU claim.  Thus, the Board must defer final adjudication of the TDIU issue until the pending actions and directed development have been accomplished and the evidentiary record is determined to be complete.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his back disability.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the AOJ should afford the Veteran a VA examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.  In particular, the new VA examination report should address, as necessary, any lower extremity radiculopathy and neurological impairments, including those noted in the Veteran's private treatment record dated in June 2016.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


